Title: To John Adams from Oliver Wolcott, Jr., 4 April 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department April 4th: 1799

I have the honour to transmit a Letter from Andrew Barrett Esqr. one of the Commissioners for the State of Delaware, resigning his office.—The Candidates are Elijah Barratt & John Vining Esqrs. Mr. Barratt is recommended by the Board of Commissioners, and by Mr. Bayard the Representative of the State in Congress.—I, therefore, take the liberty to submit to the President the expediency of inserting his name in the blank Commission herewith inclosed.—
By the decease of Comfort Sage Esqr. the offices of surveyor & Inspector for the Port of Middletown in Connecticut have become vacant.—The Collector, Mr. Whittlesey, & Nehemiah and Elijah Hubbard Esqrs., all men of character, recommend Lamberton Cooper for the appointments.—I do not know Mr. Cooper, but believe that entire confidence may be placed in the recommendations.—
I also transmit the petition of Edward Gilbert for a Pardon—The district Attorney, Mr. Troup, Mr. Beckman, Mr. Houston, & General Hamilton concur in recommending the Petitioner as a suitable object of mercy, & considering how much he has already suffered, I perceive no injury likely to attend the public service if the request should be granted.—A blank pardon has been prepared which is submitted.
I have the satisfaction to inform the President that the business of the Treasury is proceeding with success, & without interruption, except the partial opposition in Pennsylvania, which will, I presume be soon subdued.
I have the honor to be, / with perfect respect, Sir, / your most obedt. servt.

            Oliv: Wolcott
          